Citation Nr: 0705477	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, manifested by periodontal disease, bleeding gums, 
and loss of teeth.  

2.  Entitlement to service connection for a disability 
claimed as chronic tonsil infections.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1962 to June 1966.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 2003 decision by the 
RO which denied, in part, service connection for bleeding 
from the mouth, periodontal disease manifested by dental 
problems and loss of teeth, and tonsil infections.  The Board 
remanded the appeal in October 2005, to comply with the 
veteran's request for a personal hearing.  In March 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  

At the personal hearing, the veteran described his dental 
problems as involving bleeding gums, periodontal disease, and 
loss of teeth; he did not report a separate disability 
involving bleeding from the mouth.  Therefore, for purposes 
of clarity and to more accurately reflect the etiological 
nature of the veteran's claim, the Board has restated the 
issue, previously characterized as separate claims for 
bleeding from the mouth and periodontal disease, as a single 
issue of service connection for periodontal disease to 
include bleeding gums, dental problems, and loss of teeth.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's claim of service connection for a dental 
disorder was received in March 2003.  

3.  The veteran's dental disability, manifested by 
periodontal disease, bleeding gums, and loss of teeth is not 
a disability for which VA disability compensation is payable.  

4.  The veteran does not have a current disability manifested 
by chronic tonsil infections, at present, and there is no 
competent medical evidence that any claimed disability is 
causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a claim for service 
connection for dental disability, manifested by periodontal 
disease, bleeding gums, and loss of teeth upon which relief 
may be granted.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.381, 17.161 (2006).  

2.  The veteran does not have a disability manifested by 
chronic tonsil infections due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided appropriate VCAA notice and 
informed the veteran of the evidence that was needed to 
substantiate his claims, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all private and VA medical records identified by him have 
been obtained and associated with the claims file.  The 
veteran testified at a personal hearing before the 
undersigned member of the Board at the RO in March 2006.  As 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file, the Board is 
satisfied that the duty to assist has been complied with and 
that no further development is required.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
periodontal disease manifested by bleeding gums, dental 
problems, and loss of teeth and chronic tonsil infections, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service for treatment purposes.  
38 C.F.R. § 3.381(f).  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997); see also 38 C.F.R. § 3.306(b)(1) (2006).  

VA regulations also provide, in pertinent part, that 
outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  38 C.F.R. 
§ 17.161(b) (2006).  

(b) Class II.  (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days.  (B) Application for 
treatment is made within one year after such discharge or 
release.  (C) Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran.  
38 C.F.R. § 17.161(b)(2)(i) (2006).  

Dental Disability

The veteran contends that he was treated for dental problems 
in service, manifested by bleeding gums and tooth decay.  He 
testified that he was referred to another military facility 
for additional evaluation shortly before he was discharged 
from service, but that the treatment could not be performed 
at that time, and that he declined to extend beyond his 
separation date to have the recommended dental work 
completed.  He testified further that his teeth began to fall 
out shortly after he returned home from service and that he 
had most of his teeth removed by various private dentists 
after service.  He testified that he has not had any problems 
with bleeding gums or received any dental treatment since his 
teeth were extracted several years ago.  

The veteran's initial service dental examination in July 
1962, showed numerous restored teeth and that tooth number 14 
was absent.  There was slight calculus and moderate 
periodontoclasia.  In October 1965, the veteran was evaluated 
for moderate to severe general periodontitis.  The dental 
report indicated that there were some "hopeless" carious 
teeth present, and that the veteran was placed on a waiting 
list for treatment.  The examiner recommended scaling and 
operative "dent." be accomplished at the veteran's home 
base while he awaited further periodontal treatment.  He also 
noted that the veteran's oral hygiene needed to be improved.  
The service medical record do not show any subsequent dental 
treatment, except for a Type 3, Class 2 examination at the 
time of his separation examination in May 1966.  The 
separation examination noted that the veteran had been 
advised in the past to have an operation for treatment of his 
pyorrhea.  No other pertinent abnormalities were noted.  

The evidentiary record includes a letter from a private 
dentist, dated in June 2003, a statement from a second 
private dentist, received in May 2003, and dental records 
from a third dentist showing treatment in 1997 and 1998.  The 
June 2003 letter was to the effect that the veteran was 
treated for severe periodontitis with generalized bone loss, 
mobility, and discomfort on four occasions in 1977.  The 
veteran was referred to an oral surgeon for removal of all 
upper teeth and was fitted with a full upper denture.  Later 
in 1997, the veteran was referred to a periodontist for 
additional treatment to save as many lower teeth as possible.  
The dentist indicated that he did not know the extent of the 
treatment by the periodontist, and that he never treated the 
veteran again.  

The May 2003 dental statement was to the effect that the 
veteran had been treated surgically for moderate chronic 
periodontal disease of the lower teeth.  The dentist 
indicated that dental records were only maintained for ten 
years, that the veteran had not seen since 1991, and that his 
dental records had been disposed of a few years earlier.  

The dental records showed treatment for various dental 
problems in 1997 and 1998.  



Analysis

The veteran is seeking service connection for a dental 
disability, manifested by periodontal disease, bleeding gums, 
and teeth falling out.  He served on active duty from June 
1962 to June 1966.  His current claim was received by VA in 
March 2003.  The threshold question to be answered in this 
case is whether or not the veteran has presented a legal 
claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  If he has not done so, his appeal must be denied.  
As explained below, the Board finds that he has not submitted 
such a claim.  

The veteran does not claim, nor does the evidence show that 
he sustained dental trauma in service.  The regulations cited 
above provides that service connection for periodontal 
disease and replaceable missing teeth will be established for 
treatment purposes only.  There is no indication of record 
that the veteran has teeth that are not replaceable by 
suitable prosthesis.  The veteran was discharged from service 
in 1966, and, as such, could receive treatment only with a 
timely filed application.  That application needed to be 
submitted within one year of his discharge from service.  
While it does not appear that the veteran was notified of 
this restriction by the appropriate service department at the 
time of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 
Woodson v. Brown, 8 Vet. App. 352 (1995).  

As the veteran's claimed dental disorder may only be service 
connected for the purpose of obtaining VA outpatient dental 
treatment, and his application was not received in a manner 
that may be considered timely for such treatment, there is no 
basis upon which service connection may be established.  
Moreover, periodontal disease is not a disability under VA 
law for which compensation may be paid.  Therefore, service 
connection for a dental disability, manifested by periodontal 
disease, bleeding gums, and loss of teeth is not authorized 
by law, and the appeal must be denied.  

When, as here, the law is dispositive of the claim, it must 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

Tonsil Infections

The veteran contends that he was treated for mononucleosis in 
service and that he has had chronic tonsil infections ever 
since.  He testified at the personal hearing that since 
service, when ever anybody around him gets sick, he becomes 
infected.  However, he said that he has not had any 
recurrence of an infection since he was put on medications by 
VA in 2002.  (T p.10).  

The service medical records showed that the veteran was 
treated for a sore throat in December 1962, initially thought 
to be due to tonsillitis.  However, subsequent throat 
cultures revealed normal flora and the impression was 
pharyngitis; infectious mononucleosis was also indicated as a 
possible cause.  The service medical records do not show any 
specific treatment or medications were administered or that 
he required any additional treatment.  The records showed 
that he was treated for an upper respiratory infection with 
medication in February 1965, without any sequelae.  The 
veteran's separation examination in May 1966, noted a history 
of tonsillectomy as a child with no residual problems.  On 
examination, there were no pertinent abnormalities referable 
to his throat or sinuses.  At this point, it should be noted 
that an earlier service examination in November 1963, 
indicated that the veteran's tonsils were intact.  
Additionally, the veteran testified that he did not have his 
tonsils removed as a child and that he still had them.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and service or a 
service connected disability.  Watson v. Brown, 4 Vet. App. 
309 (1993).  

In this case, while the veteran asserts that he has had 
chronic tonsil infections since service, he has not presented 
any competent evidence showing treatment or a diagnosis of a 
chronic infection or any problems associated with tonsillitis 
since his discharge from service.  Furthermore, the veteran 
testified that he has not had any problems with his tonsils 
since he was started on medications by VA in 2002.  The 
evidence of record shows that the veteran takes numerous 
medications for various maladies, but does not show that any 
of the medications were prescribed for a chronic sore throat 
or for any problems associated with tonsil infections.  In 
short, there is no competent evidence that the veteran has a 
disorder at present manifested by chronic tonsil infections.  

While the veteran is competent to testify as to visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that, in some fashion, has a definite 
relationship to service or to a service-connected disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
38 C.F.R. § 3.310 (2006).  

As the veteran has not presented any competent evidence 
showing chronicity of symptomatology since service, or any 
evidence of a current disability manifested by chronic tonsil 
infections, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for a dental disability, manifested by 
periodontal disease, bleeding gums and loss of teeth, is 
denied.  

Service connection for a disability claimed chronic tonsil 
infections, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


